
	
		I
		112th CONGRESS
		1st Session
		H. R. 1761
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Pierluisi (for
			 himself, Mr. Young of Alaska,
			 Mr. George Miller of California,
			 Mr. Faleomavaega,
			 Mr. Moran,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Ms. Hirono, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To reauthorize the Marine Turtle Conservation Act of
		  2004, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Turtle Conservation
			 Reauthorization Act of 2011.
		2.Amendments to
			 provisions preventing funding of projects in the United States
			(a)In
			 generalThe Marine Turtle
			 Conservation Act of 2004 is amended—
				(1)in section 2(b)
			 (16 U.S.C. 6601(b)), by striking in foreign countries ;
				(2)in section 3(2)
			 (16 U.S.C. 6602(2))—
					(A)in the matter
			 preceding subparagraph (A), by striking in foreign countries ;
			 and
					(B)in subparagraph
			 (D), by striking of foreign countries; and
					(3)in section 4 (16
			 U.S.C. 6603)—
					(A)in subsection
			 (b)(1)(A), by inserting State or before foreign
			 country; and
					(B)in subsection (d),
			 by striking in foreign countries .
					(b)State
			 definedSection 3 of such Act
			 (16 U.S.C. 6602) is amended by adding at the end the following new
			 paragraph:
				
					(7)StateThe term State means each of
				the several States of the United States, the District of Columbia, Puerto Rico,
				the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
				Mariana Islands, any other territory or possession of the United States, and
				any Indian
				tribe.
					.
			3.Limitations on
			 expendituresSection 5(b) of
			 the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)) is
			 amended—
			(1)in paragraph (2),
			 by striking $80,000 and inserting $150,000;
			 and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)Limitation on
				projects in the United StatesNot less than 20 percent of the amounts
				made available from the Fund for any fiscal year may be used for projects
				relating to the conservation of marine turtles in the United
				States.
					.
			4.Reauthorization
			 of the Marine Turtle Conservation Act of 2004Section 7 of the Marine Turtle Conservation
			 Act of 2004 (16 U.S.C. 6606) is amended by striking each of fiscal years
			 2005 through 2009 and inserting each of fiscal years 2012
			 through 2017.
		
